Citation Nr: 1646097	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  07-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Lorenzo Di Salvo, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in U.S. Army from May 1958 to March 1960.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In a June 2008 decision, the Board denied service connection for PTSD.  The Veteran then appealed the June 2008 Board decision.  In a March 2011 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the June 2008 Board decision and remanded the case to the Board.  Then, in an April 2012 Board decision, the Board denied service connection for PTSD.  The Veteran then appealed the March 2011 Board decision.  In October 2013, the Court affirmed the March 2011 Board decision.  The Veteran then appealed the Court's October 2013 decision.  In a December 2014 decision, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) vacated the October 2013 Court decision and remanded the case to the Court.  In a March 2015 Memorandum Decision, the Court vacated the Board's April 2012 decision and remanded the case to the Board for adjudication.  The case is again before the Board for further appellate proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2005, the Veteran submitted a claim for PTSD.  The Veteran has also submitted a January 2006 opinion from a Vet Center therapist that tends to indicate that the Veteran has a diagnosis of PTSD and that such diagnosis is related to service.  The Veteran's claim for PTSD turns on whether the Veteran has a diagnosis of PTSD that is related to the alleged in-service stressor of fear of hostile military or terrorist activity.  

However, as noted in the December 2014 Federal Circuit decision, under 38 C.F.R. § 3.304(f)(3), a VA psychiatrist is or psychologist addresses (1) whether "the claimed stressor is adequate to support" a diagnosis of PTSD; and (2) whether the Veteran's symptoms are related to the claimed stressor.  The Federal Circuit stated that the VA adjudicator, not the VA psychiatrist, will decide whether the Veteran's reported stressors are consistent with the Veteran's places, types, and circumstances of service for purposes of determining whether a VA examination is warranted.

The Veteran has reported three incidents in service: (1) around December 1959, as he was waiting for transportation while leaving Korea, he heard shots and later saw two men badly injured; (2) while being treated for ear infections he had to visit the medical clinic and was exposed to many wounded soldiers; and (3) during his first week of service in Korea, he heard weird noises at night and while on duty which sounded like a woman giving birth and was later told that it was a wild cat.

In light of the December 2014 decision by the Federal Circuit, the Board has considered whether the Veteran's reported in-service stressors are consistent with the Veteran's places, types, and circumstance of service, for purposes of determining whether the Veteran is entitled to a VA examination by a VA psychiatrist or psychologist.  For the below reasons, the Board concludes that the duty to assist the Veteran by affording him a VA examination is triggered and the Veteran should be afforded an examination.  

The Veteran's reports regarding the above-mentioned claimed in-service stressors have not been inconsistent with his remaining lay statements record.  Further, these reports of stressors are consistent with the fact that the Veteran served in Korea, as shown in the record.  Therefore, the Veteran's reports of in-service stressors have not been inconsistent with the Veteran's place and circumstances of service.  For these reasons, at this time, the Board does not find sufficient evidence to contradict the Veteran's lay reports of these in-service stressors, and the Board concludes that there is sufficiently competent and credible evidence of an in-service event to trigger VA's duty to assist the Veteran by affording him a VA examination.  

Further, over a decade has passed since the Vet Center's diagnosis of PTSD, and the Board notes that this diagnosis was apparently rendered by the Vet Center therapist based on an erroneous finding that the Veteran was in combat in the Korean War.  Further, per the January 2006 Vet Center letter, this diagnosis of PTSD was a provisional diagnosis.  For these reasons, the Board concludes that further medical injury is required regarding the nature of the Veteran's psychiatric disorder.  

For these reasons, the Veteran should be afforded a VA examination regarding the nature and etiology a psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).  Further, given the Veteran's multiple statements as to the effects of his service-connected ear disorders on his ability to function, and given the May 1988 statement from the Veteran's brother that the Veteran's ear disorders have caused him "anguish" since service, the Board concludes that medical inquiry is warranted on remand as to the question of whether the Veteran's service-connected ear disorders may have caused or aggravated a psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding his mental health.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Identified relevant treatment records should be obtained and associated with the claims file.  In addition, any available VA pertient VA treatment records not already obtained should be associated with the claims file.


2. Afterwards, schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist to determine the nature and etiology of a psychiatric disorder.  Make the claims file available to the examiner for review of the case (including both Virtual VA and VBMS).  The examiner is asked to note that this case review took place.  

(a) Provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disorder at any point during the appeal period (December 2005 to present).  

The examiner is asked to consider whether the Veteran has PTSD and/or any other acquired psychiatric disorder.  Attention is invited to the January 2006 Vet Center treatment record. 

(b) If the Veteran has a psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's psychiatric disorder other than PTSD is etiologically related to service, to include as a result of the Veteran's reported in-service stressors.

(c) If any such psychiatric disorder other than PTSD is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's service-connected ear disorders caused or aggravated (i.e., chronically worsened) beyond the natural progress any such psychiatric disorder other than PTSD.  

(d) If the Veteran has PTSD, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that PTSD resulted from the Veteran's reported in-service stressors, to include fear of hostile military and terrorist activity in service.  

Specifically, the Veteran has reported three incidents in service that reportedly caused him to feel fear: (1) around December 1959, as he was waiting for transportation while leaving Korea, he heard shots and later saw two men badly injured; (2) while being treated for ear infections he had to visit the medical clinic and was exposed to many wounded soldiers; and (3) during his first week of service in Korea, he heard weird noises at night and while on duty which sounded like a woman giving birth and was later told that it was a wild cat.

For purposes of the above opinions only, the examiner is asked to presume that the Veteran's reports as to the above-described in-service stressors are credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his attorney a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




